
	
		I
		112th CONGRESS
		1st Session
		H. R. 3175
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to suspend temporarily the process of imposing restructuring sanctions on
		  such schools and local educational agencies.
	
	
		1.Short titleThis Act may be cited as the
			 School and Local Educational Agency
			 Resources Efficiency Act.
		2.Temporary
			 suspension of imposing sanctions on such schools and local educational
			 agenciesSection 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended by
			 adding at the end of the following:
			
				(i)Temporary
				suspension
					(1)SuspensionBeginning
				in the 2011–2012 school year through the date described in paragraph (2), a
				school or local educational agency shall not be identified for restructuring
				under this section, and restructuring shall not be required by reason of being
				so identified, except that a school or local educational agency that as of the
				end of the 2011–2012 school has been identified for corrective action or
				restructuring under this section may continue to be so identified and be
				subject to any specific corrective action or restructuring that was required,
				as of the date of enactment of the School and Local Educational Agency
				Resources Efficiency Act, by reason of being so identified.
					(2)SunsetParagraph
				(1) shall cease to apply beginning on the earlier of—
						(A)the last day of
				the 2012–2013 school year; or
						(B)the date of the
				enactment of an Act reauthorizing this
				Act.
						.
		
